DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 02/02/2022 and 05/06/2022 were filed on or after the effective filing date of the instant application on 11/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections

Claims 2, 6 and 12 are objected to because of the following informalities:  
Claim 2 recites “the last first video” in line 7 which appear to be a typo. It should be amended to --the first video-- .
Claim 6 recites “The method according to any one of claims 1” which appear to a typo. It should be amended to --The method according to claim 1--.
Claim 12 recites “The method according to any one of claims 7” which appear to a typo. It should be amended to --The method according to claim 7--.
  	Appropriate corrections are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the target peer user" in lines 4 and 6-7; and the limitation “the video control permission” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 also recites the limitation of “the video played within the target video room” at the last line, which renders the claim indefinite because:
There are two different claimed features of "a first video” and of “a second video” played within the target video room as earlier in the claim 1. It is unclear that which one is the limitation “the video” in claim 3 referred to.
Claim 4 recites the limitation "the target peer user" in lines 4 and 6.  There is insufficient antecedent basis for this limitations in the claim.
Claim 5 recites the limitation "the target peer user" in line 4.  There is insufficient antecedent basis for this limitations in the claim.
Claim 5 also recites the limitation of “the video” at the last line, which renders the claim indefinite because:
There are two different claimed features of "a first video” and of “a second video” played in the first display interface as earlier in the claim 1. It is unclear that which one is the limitation “the video” in claim 5 referred to.
Claim 7 recites the limitation "the received first video" in line 4.  There is insufficient antecedent basis for this limitations in the claim.
Claim 8 recites the limitation "the next video" in line 3.  There is insufficient antecedent basis for this limitations in the claim.
Claim 9 recites the limitations of “the case”, "the local end user" in line 4, and “the target peer terminal” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 also recites the limitation of “the video” at line 7 and at the last line, which renders the claim indefinite because:
There are two different claimed features of "a first video” and of “a second video” played in the first display interface as earlier in the claim 7. It is unclear that which one is the limitation “the video” in claim 9 referred to.
Claim 10 recites the limitation "the peer terminal" in line 7.  There is insufficient antecedent basis for this limitations in the claim.
Other dependent claims are rejected the same.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 9-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al (US 8700714).
Regarding claim 1, Pan discloses an interactive method, comprises:
receiving a first trigger operation to open a target video room when a first video is played in a first video playback page (“Create a new stream” 516 in Figures 5B and 6-7; Col 5 lines 23-26 and Col 6 lines 14-25 for receiving “create a new stream” trigger to open a virtual video room), the first video playback page having a first interactive control displayed therein (Figures 5-7 for displaying a plurality of interactive control links);
in response to the first trigger operation, opening the target video room for a local end user, displaying a first display interface of the target video room, playing the first video in the first display interface, and displaying the first interactive control, wherein the first video is used to be played on a peer terminal of individual peer users located within the target video room (Figures 5-7; Col 7 line 16 through Col 8 line 47 for opening a virtual video room to display videos and interactive controls);
switching the first video played in the first display interface to a second video when a video switching operation is received, wherein the second video is used to be played on a peer terminal of individual peer users located within the target video room (Col 4 lines 48-62 and Col 9 lines 4-27 for a plurality of videos to be selected or switched for viewing).

Regarding claim 3, Pan discloses the method as discussed in the rejection of claim 1. Pan further discloses after the opening the target video room for the local end user, the method further comprises:
receiving a first feedback operation of a permission request message sent by the local end user to the target peer user (Figure 7A);
in response to the first feedback operation, enabling the video control permission for the target video room for the target peer user, and upon receiving a video control instruction sent by the target peer user, controlling the first video based on the video control instruction to control the video played within the target video room (Col 7 line 54 through Col 8 line 47).

Regarding claim 4, Pan discloses the method as discussed in the rejection of claim 1. Pan further discloses after the opening the target video room for the local end user, the method further comprises:
receiving a second feedback operation of a share request message sent by the local end user to the target peer user; in response to the second feedback operation, sending a sharing feedback message to the target peer user, and playing a second video played by the peer terminal of the target peer user in the first display interface (Figures 5A-5B and 7A-7C; Col 7 line 15 through Col 8 lines 62 and Col 9 lines 30-45).

Regarding claim 6, Pan discloses the method as discussed in the rejection of claim 1. Pan further discloses after the displaying the first display interface of the target video room, the method further comprises: displaying a first room control in the first display interface, and when a first click operation acting on the first room control is detected, displaying user information of individual peer users located within the target video room (Figures 5-7).

Regarding claim 7, Pan discloses an interactive method, comprises:
receiving a third trigger operation to enter a target video room opened by a target user (Col 4 lines 53-60, Col 5 lines 14-18 and lines 26-31, and Col 10 lines 56-60);
in response to the third trigger operation, displaying a second display interface of the target video room, and playing the received first video in the second display interface, the first video being the video played within the target video room (Figures 5A-5B);
playing a second video in the second display interface when it is detected that the first video is switched to the second video (Col 4 lines 48-62 and Col 9 lines 4-27).

Regarding claim 9, Pan discloses the method as discussed in the rejection of claim 7. Pan further discloses after the displaying the second display interface of the target video room, the method further comprises: when a fourth trigger operation for applying for video control permission of the target video room is received, sending a permission request message to the target user to apply for the video control permission from the target user (Col 6 lines 55-61);
for the case that the target user enables the video control permission for the local end user, if a fifth trigger operation is received for controlling the video played within the target video room, generating a video control instruction, and sending the video control instruction to the target peer terminal of the target user to control the video played within the target video room (Col 7 line 54 through Col 8 line 27 and Col 8 lines 48-62).

Regarding claim 10, all limitations of claim 10 are analyzed and rejected corresponding to claim 4.

Regarding claim 12, Pan discloses the method as discussed in the rejection of claim 7. Pan further discloses the third trigger operation is a second click operation acting on a second room control in a second video playback page, and before the receiving the third trigger operation to enter the target video room opened by the target user, the method further comprises: displaying the second video playback page, and displaying the second room control of the target video room in the second display interface (Figures 5-7).

Regarding claims 13-14, all limitations of claims 13-14 are analyzed and rejected corresponding to claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 8700714) in view of Yang (US 2017/0195613).
Regarding claim 2, Pan discloses the method as discussed in the rejection of claim 1. Pan further discloses after the opening the target video room for the local end user, receiving a second trigger operation for switching current display page to a non-video playback page (from click “Create a new stream” 516 in Figures 5B and 6-7 to switch to Figures 8A-8B; Col 5 lines 23-26 and Col 6 line 14 through Col 7 line 15);
Pan is silent about displaying the first display interface in the form of a floating window in the non-video playback page, and playing the last first video played in the first video playback page within the first display interface.
Yang discloses in response to the second trigger operation, switching current display page to the non-video playback page, displaying the first display interface in the form of a floating window in the non-video playback page, and playing the last first video played in the first video playback page within the first display interface (Figure 1 and ¶ [0025]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Pan with the teaching of Yang about continuing to play the video in a small floating window in a non-video playback page in response to a switch operation, so that a user can do what he/she wants to do in the new interface without interrupting the user from continuing to watch the video in the benefits of enriching operations and enhancing user viewing experiences (taught by Yang; ¶ [0029]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 8700714) in view of Nimri et al (US 2014/0267550).
Regarding claim 5, Pan discloses the method as discussed in the rejection of claim 1. Pan further discloses after the opening the target video room for the local end user, receiving a third feedback operation of a call message sent by the local end user to the target peer user; in response to the third feedback operation, displaying the first display interface, and continuing to play the video in the first display interface (Figures 5-7). However, Pan is silent about a call message of returning to the target room.
Nimri discloses receiving an operation of a call message sent to the target peer user for returning to the target room (¶ [0033]-[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Pan with the teaching of Nimri, so to enhance user viewing and interaction experiences in an interactive room.

Regarding claim 11, all limitations of claim 11 are analyzed and rejected corresponding to claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 8700714) in view of Hui et al (US 2013/0113989).
Regarding claim 8, Pan discloses the method as discussed in the rejection of claim 7. Pan further discloses after the playing the received first video in the second display interface, the first video is played within the second display interface until the user selects one of other videos in the second display interface (Col 4 lines 48-62 and Col 9 lines 4-27), but is silent about if the next video is not received after playing of the first video is finished, the first video is cyclically played within the display interface.
Hui discloses if the next video is not received after playing of the first video is finished, then the first video is cyclically played within the display interface (Figures 9 and 11; ¶ [0024], ¶ [0041]-[0044] and ¶ [0050]-[0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Pan with the teaching of Hui, so to enhance user viewing experiences.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421